Citation Nr: 0721434	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  03-04 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (initial) rating for post 
traumatic stress disorder (PTSD), rated 10 percent disabling 
as of February 28, 2000; and 50 percent disabling as of 
January 1, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel

INTRODUCTION

The veteran served on active military duty from June 1966 to 
June 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.


FINDINGS OF FACT

1.  From February 28, 2000 to December 31, 2003, PTSD was 
manifested by anger, irritability, sleep disturbance, 
nightmares, night sweats, intrusive thoughts, impaired 
concentration, exaggerated startle response, and flashbacks.  
The evidence also demonstrated the veteran was cooperative, 
well-groomed, with fair insight and judgment, and no thought 
disorder or suicidal or homicidal ideations.

2.  As of January 1, 2004, PTSD is manifested by anxiety, 
anger, depression, daily intrusive thoughts, severe sleep 
disturbance, nightmares, night sweats, hypervigilance, 
avoidance, difficulty in crowds, and severe social isolation.  
The evidence also showed the veteran was oriented and had 
normal speech, normal thought processes, intact cognition, 
appropriate grooming, and no delusions, suicidal ideations, 
homicidal ideations, or hallucinations.  


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD as of 
January 1, 2004, are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in February 2002, July 2005, 
September 2005, January 2006, and October 2006; rating 
decisions in April 2002 and October 2004; a statement of the 
case in September 2002; and supplemental statements of the 
case in March 2003, July 2004, October 2004, and December 
2006.  The above documents discussed specific types of 
evidence, the applicable legal requirements, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  

Although there was no such pre-adjudication notice with 
regard to the increased rating claim for PTSD, procedurally, 
there could not have been such notice because the claim 
before VA initially involved service connection.  The issue 
of the appropriate disability rating became an issue only 
after the RO awarded service connection.  In any event, an 
October 2006 letter notified the appellant regarding 
disability ratings and effective dates in general.  And there 
was an RO adjudication after that as well (the December 2006 
supplemental statement of the case).  

Thus, VA has made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of any of the 
notices sent prior to the RO's initial adjudications or even 
the final RO adjudication (the December 2006 supplemental 
statement of the case) is harmless.  The Board finds that 
even if there is any defect with regard to the timing or 
content of any of the notices sent prior to the RO's initial 
adjudications, that defect is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant has had a meaningful 
opportunity to participate effectively in the processing of 
the claims with RO adjudication after receipt of the required 
notice.  VA effectively complied with all of the required 
elements under its duty to notify claimants prior to the last 
RO adjudication (the December 2006 supplemental statement of 
the case).

Moreover, any error in VA's notice to the veteran (which is 
initially presumed to be prejudicial) is in fact harmless.  
See Sanders v. Nicholson, __ F.3d. __, 2007 WL 1427720 (Fed. 
Cir. May 16, 2007) (No. 06-7001) (burden is on VA to show 
that error in notice was not prejudicial).  Any defective 
notice has not prejudiced the appellant in the essential 
fairness of the adjudication.  See Overton v. Nicholson, 
20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, __ F.3d __, 2007 WL 1016989 
(Fed. Cir. Apr. 5, 2007) (No. 2006-7303); cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the appellant.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  VA has also examined 
the veteran several times.  VA has fulfilled its duty to 
assist the appellant.  The Board now turns to the merits of 
the claims.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply prior to 
January 1, 2004, because that part of the appeal is based on 
the assignment of an initial rating for a disability 
following an initial award of service connection for PTSD.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, 
evidence contemporaneous with the claim and the initial 
rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

By an April 2002 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation 
under 38 C.F.R. § 4.130, DC 9411, effective February 28, 
2000.  The veteran appealed the evaluation.  In an October 
2004 rating decision, the RO assigned a 50 percent 
evaluation, effective January 1, 2004.  The veteran appealed 
the effective date of the 50 percent evaluation, which is 
essentially a reiteration of his claim for a higher initial 
evaluation.

A 10 percent evaluation is for assignment for PTSD manifested 
by occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, DC 9411.  

A 30 percent evaluation is assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation, due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
weekly or less often panic attacks, chronic sleep impairment, 
and mild memory loss, such as forgetting names, directions, 
recent events.  38 C.F.R. § 4.130, DC 9411.  

A 50 percent evaluation is for assignment for PTSD manifested 
by occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, DC 9411.  A 70 
percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, DC 9411.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, General Rating Formula.  
38 C.F.R. § 4.130, DC 9411.  

PTSD evaluation from February 28, 2000, to December 31, 2003

In a November 2001 statement, a private examiner, E.R., noted 
that the veteran presented with a dysphoric mood, anxiety, 
and depression.  The veteran reported irritability, anger, 
insomnia, night sweats, increased interpersonal sensitivity, 
and a diminished sense of self control.  The veteran denied 
suicidal or homicidal thoughts.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 65, which 
reflects some mild symptoms, for example, a depressed mood 
and mild insomnia; or some difficulty in social, 
occupational, or school functioning, for example, occasional 
truancy, or theft within the household; but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994) (DSM-IV).

A March 2002 VA PTSD examination was conducted.  The veteran 
reported irritability, anger, sleep problems, dreams of 
Vietnam, nightmares twice per week, cold sweats, occasional 
intrusive thoughts, difficulty talking about Vietnam, mildly 
impaired concentration, and an exaggerated startle response.  
The veteran stated that he had difficulty trusting people, 
but denied hypervigilance, suicidal thoughts, homicidal 
ideations, and psychosis.  The veteran reported that he had 
been employed at General Motors (GM) for the last 29 years.  
He had a very close relationship with his wife of 34 years, 
felt attached, close, and bonded with his adult children, was 
very hopeful regarding the future, and rated his mood as a 7 
or 8/10.  Upon examination, the veteran was friendly, 
cooperative, well-groomed, and well-nourished, with a 
euthymic mood, reactive affect, fair insight, intact 
judgment, intact cognitive function, and above-average 
intellect.  There was no evidence of a thought disorder or 
delusions.  The examiner assigned a GAF score of 72, which 
reflects that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors, for example, 
difficulty concentrating after a family argument, or there is 
no more than slight impairment in social, occupational, or 
school functioning, such as temporarily falling behind in 
schoolwork.  See DSM-IV at 46-47.

In a March 2003 statement, E.R. stated that the veteran 
suffered from irritability, anger, a restricted affect, 
recurrent intrusive thoughts, recurrent distressing dreams, 
flashbacks, hypervigilance, an exaggerated startle response, 
persistent avoidance of stimuli associated with Vietnam, 
sleep difficulties, and concentration difficulties.  

In a February 2003 statement, the veteran stated that he 
suffered from nightmares, night sweats, sleep difficulties, 
flashbacks, and irritability.

In an April 2003 VA medical record, the veteran was alert, 
oriented to time, person, and place, and cooperative.  In an 
October 2003 VA record, the veteran was alert, oriented to 
time, person, and place, and cooperative.  In a November 2003 
VA record, the veteran reported difficulty sleeping.  

The veteran's initial 10 percent evaluation contemplates 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  
38 C.F.R. § 4.130, DC 9411.

The Board finds that the criteria for an increased initial 
evaluation have not been met.  The veteran's GAF scores were 
65 and 72 which indicate mild or transient symptoms.  See 
DSM-IV at 46-47.  Although GAF scores are important in 
evaluating mental disorders, see Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995), the Board must also consider all the 
pertinent evidence of record and set forth a decision based 
on the totality of the evidence in accordance with all 
applicable legal criteria.  The veteran consistently reported 
irritability, sleep disturbance, night sweats, dreams, and 
nightmares, but consistently denied suicidal and homicidal 
ideations.  Less consistently, the veteran reported anger, 
intrusive thoughts, impaired concentration, an exaggerated 
startle response, and flashbacks.  The objective medical 
evidence of record demonstrates the veteran was cooperative 
and well-groomed, with fair insight, fair judgment, and no 
thought disorder.  In addition, the veteran had been married 
for over 30 years, had a good relationship with his wife and 
children, and had maintained employment for over 30 years.  
Although there was evidence of sleep impairment, there was 
not consistent evidence of panic attacks, depression, 
anxiety, suspiciousness, or occasional decreases in work 
efficiency or intermittent periods of an inability to perform 
occupational tasks.  Accordingly, the criteria for a 30 
percent evaluation have not been met.  See 38 C.F.R. § 4.130, 
DC 9411 (noting that a 30 percent evaluation is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation, due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, weekly or less often panic attacks, 
chronic sleep impairment, and mild memory loss, such as 
forgetting names, directions, recent events).  Accordingly, 
an increased initial evaluation for PTSD is not warranted for 
the period prior to January 1, 2004 (that is, February 28, 
2000, through December 31, 2003).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

PTSD evaluation on and after January 1, 2004

In a June 2004 letter, a VA readjustment counseling 
specialist, R.H., indicated that the veteran had been in 
individual and group therapy since January 1, 2004.  R.H. 
stated that the veteran's PTSD symptomatology included daily 
recurrent, intrusive, and distressing thoughts with a 
reluctance to discuss Vietnam.  Several times per week, the 
veteran had recurrent dreams and nightmares regarding Vietnam 
that caused emotional distress.  There was distress caused by 
reminders of Vietnam, including sensitivity to smells, 
sounds, and sights.  The veteran was alienated, isolated, and 
avoided people and places due to extreme levels of discomfort 
around people and a lack of trust.  The veteran had no 
friends and his interpersonal relationships were rocky, 
including his marriage.  The veteran was emotionally numb and 
did not enjoy the normal range of motions, including 
happiness or pleasure.  The veteran experienced a constant 
sense of pending doom, questioned why he survived Vietnam, 
and had an extensive history of potentially self-destructive 
or self-harming behaviors.  R.H. also noted that the veteran 
experienced survivor guilt and sleep difficulty with an 
inability to fall asleep in the dark.  There was anger and 
rage such that the veteran self-isolated to avoid conflict 
and the possibility of hurting someone.  The veteran had 
difficulty with concentration and short- and long-term 
memory.  The veteran was hypervigilant - he was aware of his 
environment, constantly checked doors and windows for safety, 
and guarded for invaders.  The veteran had reactions to 
sudden noises or movements well beyond the normal response, 
was in a constant state of depression, and experienced daily 
panic attacks to near-panic attacks.  In addition, R.H. noted 
that the veteran had a very low frustration tolerance, low 
self-esteem, poor self-perception, and that the veteran's 
PTSD symptoms were most likely to increase in frequency and 
severity during periods of increased stress or stimuli.

In an August 2004 letter, R.H. stated that the veteran's PTSD 
symptomatology included daily recurrent, intrusive, and 
distressing thoughts with a reluctance to discuss Vietnam.  
The veteran had, several times per week, recurrent dreams and 
nightmares regarding Vietnam that caused emotional distress.  
There was distress caused by reminders of Vietnam, including 
sensitivity to smells, sounds, and sights.  The veteran was 
alienated, isolated, and avoided people and places due to 
extreme levels of discomfort around people a lack of trust.  
The veteran had no friends and his interpersonal 
relationships were rocky, including his marriage.  The 
veteran was emotionally numb and did not enjoy the normal 
range of motions, including happiness or pleasure.  The 
veteran experienced a constant sense of pending doom, 
questioned why he survived Vietnam, and had an extensive 
history of potentially self-destructive or self-harming 
behaviors.  R.H. noted that the veteran experienced survivor 
guilt and sleep difficulty with an inability to fall asleep 
in the dark.  There was anger and rage such that the veteran 
self-isolated to avoid conflict and the possibility of 
hurting someone.  The veteran also had concentration and 
short- and long-term memory difficulties.  The veteran was 
hypervigilant - he was aware of his environment, constantly 
checked doors and windows for safety, and guarded for 
invaders.  The veteran had reactions to sudden noises or 
movements well beyond the normal response.  The veteran was 
in a constant state of depression and experienced daily panic 
attacks to near-panic attacks.  R.H. found the veteran had a 
very low frustration tolerance, low self-esteem, and poor 
self-perception.  R.H. assigned a GAF score of 40, which 
signifies some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood, for example where a depressed man avoids friends, 
neglects family, and is not able to work.  See DSM-IV at 46-
47.  R.H. noted that due to the chronic nature of the 
veteran's PTSD, the prognosis was poor and guarded.

In a September 2004 VA medical record, the veteran reported 
worsening anxiety.  Upon examination, the veteran was alert, 
oriented to time, person, and place, and cooperative.  In an 
October 2004 VA record, the veteran reported anxiety, anger 
disregulation, reexperiencing of the trauma, nightmares, 
daily intrusive thoughts, panic attacks, sleep disturbance, 
night sweats, depressed mood, and avoidance.  The veteran 
denied suicide attempts.  The veteran reported that his 31-
year marriage had been rocky at times.

VA medical records indicated the veteran was treated for PTSD 
in an inpatient program from January 3, 2005 to February 5, 
2005.  A January 3rd record noted the veteran was alert, 
oriented, and cooperative, with good eye contact, normal 
motor behavior, an appropriate affect, normal speech, 
coherent and logical thought processes, intact cognition, and 
fair insight and judgment.  There were no delusions, suicidal 
or homicidal ideations, assaultive or destructive ideations, 
or hallucinations.  A GAF score of 33 was assigned which 
signifies some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood, for example where a depressed man avoids friends, 
neglects family, and is not able to work.  See DSM-IV at 46-
47.  In another January 3rd record, the veteran reported 
intrusive thoughts, nightmares, night sweats, anger, trouble 
sleeping, feeling unalert, and difficulty relaxing in 
relationships and crowds.  Upon examination, the veteran was 
alert, oriented, and cooperative, with good eye contact and 
an appropriate affect.  There was normal motor behavior and 
coherent and logical speech.  The veteran denied any 
delusions, hallucinations, suicidal or homicidal ideations or 
plan.  In a January 5th record, the veteran reported 
reexperiencing trauma, nightmares, daily intrusive thoughts, 
anxiety and panic attacks, anger, sleep disturbance, night 
sweats, avoidance, and a depressed mood.  It was noted that 
the veteran had a stable living environment and family 
support, but was socially isolated.  

In a February 4th psychotherapy summary, the veteran reported 
reexperiencing the trauma, nightmares, cold sweats, 
difficulty connecting with others, survivor guilt, 
hypervigilance, and social isolation.  Upon discharge, the 
veteran was stable with a euthymic mood, no evidence of 
psychosis, and was not a suicide or homicide risk.  The 
social worker noted that the veteran's PTSD was chronic, 
recurring, and was likely to continue to interfere with 
attempts to make satisfactorily adjust outside of the 
hospital setting.  PTSD symptoms were most likely to increase 
in frequency and severity during periods of increased stress 
or stimuli.  The February 4th discharge note assigned a GAF 
score of 32, which, as noted above, signifies some impairment 
in reality testing or communication, or major impairment in 
several areas, such as work, school, family relations, 
judgment, thinking, or mood.  See DSM-IV at 46-47.  

At the March 2005 Board hearing, the veteran reported anger, 
hostility, and night sweats.  He stated that his PTSD was 
worsening.  He also reported that he had assaulted a co-
worker.  

In a March 2005 VA medical record, the veteran was alert, 
oriented to time, person, and place, and was cooperative.  In 
an August 2005 letter, R.H. stated that the veteran's PTSD 
caused him significant distress and impairment in social and 
occupational functioning.  R.H. indicated there was severe 
impairment in the following areas:  difficulty concentrating, 
focusing on completing tasks in timely fashion, panic 
attacks, short and long-term memory loss, flashbacks, 
intrusive thoughts, sleep disturbance, nightmares, night 
terrors, overwhelming feelings of anger and sorrow, numbing 
feelings of helplessness, withdrawal, isolation, and severe 
depression.  There were intrusive and involuntary thoughts of 
Vietnam throughout the day, difficulty falling and staying 
asleep, nightmares that end with being woken up with physical 
reactions such as profuse sweating or feeling frightened.  
The smell of diesel, the sound of helicopters, and the smell 
of garbage all triggered intrusive thoughts and flashbacks, 
and it was upsetting for the veteran to be around any 
reminders of Vietnam.  He avoided such reminders, such as 
fireworks and crowds, at all costs.  The veteran felt 
emotionally numb and void of feelings since his return from 
Vietnam.  The veteran was unable to handle holidays, had no 
close friends, avoided thinking or talking about his trauma, 
felt alienated and different, and had a negative attitude, a 
sense of doom, and a loss of interest in things he previously 
enjoyed.  The veteran had frequent bouts of irritability, 
bursts of anger, difficulty concentrating, focusing, and 
finishing tasks, was extremely hypervigilant, often checked 
doors, windows, routes, and times pertaining to family 
members, did not eat at restaurants, and was extremely 
isolated.  Anxiety often led the veteran to leave places and 
events feeling as if he was going to have a stroke or jump 
out of his skin, pushing him into isolation.  The veteran was 
also very depressed, with frequent crying spells, also 
fueling his isolative behavior.  He battled extreme feelings 
of guilt and survivor guilt.  There were also panic attacks 
to near panic attacks regularly.  The veteran exerted control 
over his environment through social withdrawal, avoidance, 
and psychic numbing.  R.H. assigned a GAF score of 40, which 
contemplates some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood, for example where a depressed man avoids friends, 
neglects family, and is not able to work.  See DSM-IV at 46-
47.

In a September 2005 VA medical record, the veteran reported 
depression, anxiety, anger, sleep problems, nightmares, night 
sweats, intrusive memories, social isolation, and avoidance 
of crowds.  The veteran reported that he had a good 
relationship with his wife of 37 years and good relationships 
with his two adult children and his siblings.  The veteran 
reported that he retired two years earlier after working for 
GM since 1985.  The veteran was active in church, travel, 
sports, exercise, and had recently begun fishing again.  Upon 
examination, the veteran was alert, attentive, oriented to 
person, place, and time, cooperative, and reasonable, with a 
dysphoric mood, congruent affect, and appropriate grooming.  
There was normal rate and rhythm of speech, intact language, 
normal and coherent thought process and association, good 
insight, good judgment, intact memory, and an average fund of 
knowledge.  There were no hallucinations, illusions, 
delusions, obsessions, or suicidal or violent ideations.  The 
examiner assigned a GAF score of 60, which contemplates 
moderate symptoms, for example, a flat affect and 
circumstantial speech, or occasional panic attacks, or 
moderate difficulty in social, occupational, or school 
functioning, such as having few friends, and conflicts with 
peers or co-workers.  See DSM-IV at 46-47.

In a January 2006 VA medical record, the veteran reported 
weekly nightmares and flashbacks and hypervigilance, but 
denied suicidal or homicidal ideations or hallucinations.  
Upon examination, the veteran was alert, oriented to self, 
time, and place, well-kempt, had mild psychomotor 
retardation, normal rate and form of speech, a depressed 
mood, congruent affect, coherent and goal-directed thought 
process, and no cognitive deficits.  A GAF score of 41-50 was 
assigned, which signifies serious symptoms, for example 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example no friends, 
unable to keep a job.  See DSM-IV at 46-47.

A February 2006 VA PTSD examination was conducted.  The 
veteran reported intrusive thoughts, self-isolation, 
irritability, sleep difficulty, nightmares every other night 
that awoke him, cold sweats, depression, an exaggerated 
startle response, and avoidance of crowds.  The veteran 
denied suicidal or homicidal ideations, hearing voices, 
seeing things, and anxiety or panic attacks.  He reported 
that he woke up from sleep smelling gun powder.  He enjoyed 
playing golf and had a good relationship with his wife and 
family.  The veteran reported that rainy season and hot 
weather bothered him because it reminded him of Vietnam.  The 
veteran reported that he worked for 29 years for GM and 
retired in 2003.  He currently spent time cleaning the house 
and doing odd jobs for his family.  Examination revealed that 
the veteran was alert, oriented to person, place, and time, 
and cooperative with a euthymic mood and pleasant affect.  
There was spontaneous, coherent, and relevant speech, fair 
insight, and fair judgment, and no cognitive impairment, 
signs of psychosis, or suicidal or homicidal ideations.  The 
examiner found mild PTSD symptomatology, with some difficulty 
in social functioning but was functioning pretty well in his 
family and had good interpersonal relationships.  A GAF score 
of 70 was assigned, which reflects some mild symptoms, for 
example depressed mood and mild insomnia; or some difficulty 
in social, occupational, or school functioning, for example 
occasional truancy, or theft within the household; but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  See DSM-IV, at 46-7.  

In a March 2006 VA medical record, the veteran reported 
fluctuating symptoms.  He reported anger, hypervigilance, 
weekly nightmares and flashbacks, but denied suicidal or 
homicidal ideations, hallucinations, major depression, mania, 
or psychosis.  Upon examination, the veteran was alert, 
oriented to self, time, and place, and well-kempt, with a 
depressed mood and congruent affect.  There was mild 
psychomotor retardation, but normal speech and coherent and a 
goal-directed thought process without cognitive deficits.  
The examiner assigned a GAF score of 41-50, which signifies 
serious symptoms, for example suicidal ideation, severe 
obsessional rituals, and frequent shoplifting; or any serious 
impairment in social, occupational, or school functioning, 
for example no friends, unable to keep a job.  See DSM-IV at 
46-47.

A November 2006 VA PTSD examination was conducted upon a 
review of the claims file.  The veteran reported sleep 
difficulty, dreams, hypervigilance, avoidance of war related 
news, movies, or stimuli, and avoidance of crowds.  He talked 
to other veterans over the phone and the computer and went 
out occasionally with his wife, but generally tended to avoid 
most situations.  He had difficulty trusting and getting 
close to others.  The veteran reported that he lived with his 
wife of 38 years and that he retired in 2003 from his job of 
30 years at GM.  Examination revealed that the veteran was 
casually dressed and neat, with an anxious mood and affect.  
There was normal speech and grossly intact cognition, without 
hallucinations, delusions, a formal thought disorder, or 
suicidal plans or intent.  The examiner opined that the 
veteran's PTSD symptomatology reflected moderate psychosocial 
and occupational dysfunction.  The examiner found that 
although the veteran was able to enjoy some activities, he 
was socially limited with strangers and unfamiliar situations 
and noted that his symptoms had worsened since retirement.  
The examiner noted that although the prior VA examination 
noted a GAF score of 70, a more reasonable score was 55, 
which reflects moderate symptoms, for example, a flat affect 
and circumstantial speech, or occasional panic attacks, or 
moderate difficulty in social, occupational, or school 
functioning, such as having few friends, and conflicts with 
peers or co-workers.  See DSM-IV at 46-47.  

The veteran's current 50 percent evaluation contemplates 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, DC 9411.

The Board finds that the criteria for an increased evaluation 
have been met.  The veteran's GAF scores range from 32-70, 
which indicate symptomatology ranging from some impairment in 
reality testing or communication, or major impairment in 
several areas to some mild symptoms, or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well.  See DSM-IV, at 46-7.  The majority 
of the GAF scores, however, reflect moderate to serious PTSD 
symptoms.  See DSM-IV, at 46-7.  Although GAF scores are 
important in evaluating mental disorders, see Carpenter, 8 
Vet. App. at 242, the Board must consider all the pertinent 
evidence of record and set forth a decision based on the 
totality of the evidence.  The veteran consistently reported 
severe social isolation, depression, anger, daily intrusive 
thoughts, nightmares, night sweats, sleep disturbance, and 
hypervigilance, and denied suicidal or homicidal ideations 
and hallucinations.  Less consistently, the veteran reported 
panic attacks, reexperiencing the trauma, anxiety, avoidance, 
and difficulty in crowds.  The objective medical evidence of 
record consistently demonstrated the veteran was alert, 
oriented to time, person, and place, cooperative, and had an 
appropriate affect and normal speech.  Less consistently, the 
objective medical evidence demonstrated a normal thought 
process, intact cognition, appropriate grooming, and no 
delusions.  In addition, the evidence showed that although 
the veteran reported one altercation at work, he had been at 
the same job for over 30 years and remained employed until he 
retired.  The veteran had been married over 30 years and 
participated in some activities.  But the veteran also had no 
friends, was socially isolated, and had rocky interpersonal 
relationships, including his marriage.

The veteran's symptoms thus more closely approximate the 
requirement for a 70 percent evaluation.  38 C.F.R. § 4.7 
(2006) (noting that where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating).  Resolving all 
reasonable doubt in favor of the veteran, a 70 percent rating 
is warranted as of January 1, 2004.  See 38 C.F.R. § 4.130, 
DC 9411 (noting that a 70 percent rating is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships); see also 38 U.S.C.A. 
§ 5107(b);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board finds that the criteria for a 100 percent 
evaluation, however, have not been met.  The evidence of 
record consistently demonstrates that the veteran was 
oriented to time, person, and place, and had normal speech, 
normal or goal-oriented thought processes, appropriate 
grooming, intact cognition, and intact memory.  In addition, 
the veteran consistently denied suicidal or homicidal 
ideations, hallucinations, and delusions.  Accordingly, the 
criteria for a 100 percent evaluation have not been met.  
38 C.F.R. § 4.130, DC 9411 (100 percent rating is warranted 
for total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name).


ORDER

A 70 percent rating for PTSD as of January 1, 2004, is 
granted.


____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


